                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 12-00291-18-CR-W-DGK

 RAHMON ALLEN,

                               Defendant.

             ORDER DENYING MOTION FOR AWARD OF ATTORNEYS’ FEES

       Now before the Court is Rahmon Allen’s pro se “Petition for Award of Reasonable Attorney’s

Fees and Litigation Expenses” (Doc. 946). Following the “not guilty” verdict in his case, Mr. Allen

seeks to recover under the Hyde Amendment, 18 U.S.C. § 3006A, the $80,000 in attorneys’ fees he

reportedly incurred defending this case. Mr. Allen contends he is entitled to the reimbursement of

attorney’s fees because the Government’s prosecution was vexatious, or alternately, frivolous.

       The Court holds the Government’s prosecution was neither vexatious or frivolous. The

Government presented more than sufficient evidence for a trier of fact to find beyond a reasonable

doubt that Mr. Allen committed the crime of conspiracy to distribute 1,000 kilograms or more of a

mixture or substance containing a detectable amount of marijuana.

       The motion is DENIED.

       IT IS SO ORDERED.

Date: October 1, 2019                               /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




             Case 4:12-cr-00291-DGK Document 947 Filed 10/01/19 Page 1 of 1
